DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been rejected. 
	Claim Rejections – 35 USC §112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 1 recites “wherein…the wallet card device ….” There is insufficient antecedent basis for this limitation in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 2-11 are rejected as each depends on claim 1. Claims 13-17 are rejected as each depends on claim 12. Claim 19-20 are rejected as each depends on claim 18.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen et al. (US 8,888,009B1 (“Mullen”)) in view of Rhoades et al. (US 8,827,153B1 (“Rhoades”)) in further view of Wurmfeld (US 9,978,058B2 (“Wurmfeld”)).
Regarding claim 1, Mullen teaches a device comprising:
three buttons (Mullen: Fig. 1 'buttons 110-118'; 6:6-7);
a printed circuit board (PCB) (Mullen: Fig. 2; 8:37-41) antenna (Mullen: Fig. 1 'RFID 162'; 1:67-2:3) operable to connect at least cellular low band, mid band and high band (Mullen: Fig. 1 'RFID 162', Fig. 2; 1:62-2:3, 6:55-62; 8:41-43);
a plurality of pressure sensors operable to determine velocity (Mullen: Fig. 1 'Detector 166', Fig. 3, 'detectors 326'; 2:51-53, 7:40-8:4, 8:9-13, 9:10-23, 9:48-54);
a cellular chip (Mullen: Fig. 1 'IC chip 160'; 1:62-2:3, 6:55-62); and
a dynamic magnetic communications device operable to communicate data using a magnetic data waveform (Mullen: Fig. 1, item 102, Fig. 2, dynamic magnetic stripe communications device 212', Fig. 3, Fig. 4, item 420; 8:41-43, 9:55-65,11:6-17, 11:6-17),
wherein an encryption/decryption key between a payment network and the cellular chip is operable to be dynamically changed, and 
the wallet card device is operable to change an amplitude of the waveform.
However, Mullen does not explicitly teach:
the wallet card device is operable to change an amplitude of the waveform 
In the same field of endeavor, Rhoades teaches:
the wallet card device is operable to change an amplitude of the waveform (Rhoades: Fig. 1, 'Dynamic Magnetic Stripe Communications Device 102', Fig. 3; 5:46-60, 13:40-62, 10:57-11:3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a card including dynamic magnetic communications device of Mullen to incorporate the teachings of the card changing an amplitude of the waveform (Rhoades: 5:46-60, 13:40-62, 10:57-11:3) to optimize communication of a waveform. (Rhoades: 13:57-58)
Mullen teaches a printed circuit board (PCB) (Mullen: Fig. 2; 8:37-41) and antenna (Mullen: Fig. 1 'RFID 162'; 1:67-2:3). However, Mullen does not explicitly teach a printed circuit board providing antenna. Also, neither Mullen nor Rhoades teaches wherein an encryption/decryption key between a payment network and the cellular chip is operable to be dynamically change.
Wurmfeld teaches a printed circuit board (PCB) antenna operable to connect at least cellular low band, mid band and high band (Wurmfeld: Fig. 2 items 226/232, Fig. 19, item 1914; 5:22-42, 25:25-26, 25:42-43). Wurmfeld also teaches wherein an encryption/decryption key between a payment network and the cellular chip is operable to be dynamically change (Wurmfeld: 22:4-29, 30:66-31:18, 37:8-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a card including dynamic magnetic communications device of Mullen and the card changing an amplitude of the waveform of Rhoades to incorporate the teachings of the PCB antenna and the use of encryption/decryption key between the cellular chip and a payment network (Wurmfeld: 30:66-31:18, 37:8-23) of Wurmfeld for allowing increased security associated with transaction cards (Wurmfeld: 2:2-3).
Additionally, the limitation “wherein an encryption/decryption key between a payment network and the cellular chip is operable to be dynamically changed”and “the wallet card device is operable to change an amplitude of the waveform” recites intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reutzel et al. (WO 2009/082760A2) teaches dynamic cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685